 


110 HRES 263 EH: Recognizing National Foster Care Month as an opportunity for Congress to improve the foster care system throughout the United States.
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 263 
In the House of Representatives, U. S.,

May 15, 2007
 
RESOLUTION 
Recognizing National Foster Care Month as an opportunity for Congress to improve the foster care system throughout the United States. 
 
 
Whereas National Foster Care Month provides an opportunity to recognize the important role that the foster care system plays in the lives of the more than 500,000 children currently in foster care programs throughout the United States; 
Whereas National Foster Care Month also provides an opportunity to explore the difficulties faced by children in the foster care system and to reaffirm the Nation’s commitment to improving the lives of these children by improving foster care programs; 
Whereas many children in the foster care system have spent multiple years in foster care programs and have experienced an unstable home life due to frequent moves from one foster home to another; 
Whereas approximately 50 percent of foster care children have been placed in foster care programs for longer than 1 year; 
Whereas 25 percent of foster care children have been placed in foster care programs for at least 3 years; 
Whereas children in foster care programs for longer periods of time often experience worse outcomes than children in foster care programs for shorter periods of time; 
Whereas children in foster care programs are more likely than the general population to become teen parents, to rely on public assistance as adults, to become homeless, and to experience mental health disorders at a higher rate; 
Whereas repeated studies have shown that a child’s very early years are critical for brain development, meaning that it is extremely important to find suitable permanent homes for children during this critical period; 
Whereas there are 119,000 children eligible for adoption every year and less than half of the children in foster care programs actually get adopted; 
Whereas a stable home is critical to a child’s development; and 
Whereas every child deserves to be raised by a loving family: Now, therefore, be it 
 
That in recognition of National Foster Care Month and in order to improve the foster care system throughout the United States, it is the sense of the House of Representatives that Congress should ensure that improving the foster care system remains a top priority for both Congress and the Nation.  
 
Lorraine C. Miller,Clerk.
